DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 11-20 were pending.  Claims 11, 16-18, and 20 are amended herein by an examiner’s amendment.  Claims 14 and 15 are canceled herein by an examiner’s amendment.  Claims 11-13 and 16-20 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Stein on 2/4/2022.
Start of the Examiner’s Amendment:

Claim 11.       (CURRENTLY AMENDED) A method for simultaneously determining a concentration of an analyte in a plurality of separate water samples using a sample device adapted for use with a mobile water analyzer, wherein the sample device comprises an upwardly open receptacle divided into a plurality of separate, upwardly open compartments separated by dividing walls, each of the compartments is configured to contain a separate water sample, and the sample device is adapted to receive the inlet opening of one or more removable test elements of a mobile water 
	adding separate water samples to each of the compartments;


	simultaneously immersing the inlet opening of each of a plurality of the one or more removable test elements into the water samples in each of the compartments; and
	simultaneously analyzing the water sample analyte in each of the compartments with the mobile water analyzer.

Claim 14. (CANCELED)
Claim 15. (CANCELED)

In claim 16, on line 1, change “claim 15” to --claim 11--.
In claim 17, on line 1, change “claim 15” to --claim 11--.
In claim 18, on line 1, change “claim 15” to --claim 11--.
In claim 20, on line 1, change “claim 15” to --claim 11--.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 11-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 11 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the 
Claims 12, 13, and 16-20 are allowed due to their dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 1/25/2022.  These drawings are acceptable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856